DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/13/21.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. Applicant argues, beginning page 7, that the prior art DE102008038289 (herein after “Muench”) in view of US20040018630 (herein after “Birks”) fails to teach, suggest, or make obvious the invention of amended claim 1, similarly, claims 9 and 18 were argued for the same reasons as claim 1 and will be addressed together in the response to arguments.  Applicant argues that, “Muench further teaches that the proper operation of the dilution device requires the presence of the pump feeding gas into the mixing chamber.”
	The examiner respectfully disagrees.  Muench teaches [0020] In order to determine reliable dilution and concentration values, the dilution gas is not added to the measuring flow at any point in the flow, but rather both are given the opportunity to mix thoroughly, which is why, in a preference embodiment of the device, the dilution device has a mixing chamber for mixing dilution gas and the measuring gas flow and the mixing chamber is preceded by a pump.
	Muench teaches that the gases are not mixed at any point in the flow and that the device has a mixing chamber for mixing dilution gas and measurement gas. [0033] After the measurement gas flow has passed the valve 8, it is fed via pump 9 arranged downstream to a mixing volume in which the two gas flows are finally mixed and then fed to the gas sensor 4.  The pump is not responsible for mixing the gases.  The clocked valve switching between two gases in combination with the mixing chamber is responsible for mixing the gases.  The pump is merely a means to move fluid.  A pump/fan can ensure that no fluid remains stagnant in a conduit.  Means for moving fluid through a conduit without introducing 
	Applicant discusses Birks as not curing the deficiencies of Muench as it has two inlet ports and an exit port without a valve.  However, Birks was not relied upon for teaching a valve.  Birks was relied upon for teaching the mixing of O3 and NO.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muench et al. (DE102008038289 herein after “Muench”) in view of Birks et al. (US20040018630 herein after “Birks”).

Claim 1:  Muench teaches a gas mixing device (see Fig. 1) for a gas analyzer (gas sensor 4), the mixing device comprising: an electronically actuated 3/2 way gas valve (clocked 3/2 gas valve 8), a first inlet port (connecting from branch point 7 to the valve 8), a second inlet port (the second inlet of the valve 8 is connected to a diluent gas to then mix with the measurement gas from branch point 7), and an exit port (the exit port of the valve 8 connects to pump 9); a conduit (the conduit connects the exit of the valve to pump 9) in fluid communication with the exit port at a first end of the conduit; a mixing chamber (mixing volume 10 is contained in a mixing chamber) in fluid communication with a second end of the conduit (the conduit from the pump 9 connects to the mixing volume 10); and a controller (control device [0022]) configured to control a position of the diaphragm within the electronically actuated 3/2 way gas valve 
	Muench fails to teach wherein the 3/2 valve specifically has a diaphragm.  
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any 3/2 valve capable of connecting to and switching between two inputs which lead to a single output, as required by Muench, given that there are a finite number of identified, predictable solutions for a 3/2 valve a person having ordinary skill in the art has good reason to pursue known options within his or her technical grasp including a 3/2 valve with a diaphragm. 
	Muench fails to teach the conduit directly connected to and in fluid communication with the exit port at a first end of the conduit and the mixing chamber directly connected to and in fluid communication with a second end of the conduit. 
	However, the pump 9 connected between the valve 8 and the mixing chamber 10 is merely in position to move the gases through the conduit. [0033] After the measurement gas flow has passed the valve 8, it is fed via pump 9 arranged downstream to a mixing volume in which the two gas flows are finally mixed and then fed to the gas sensor 4.  The inclusion of a pump or fan or the like to move fluid through a conduit is within the scope of a person having ordinary skill in the art.  If the conduit is long enough or the fluid movement through the valve does not have enough momentum, then a pump can be used to ensure that the intended gases moved through the valve at a specific ratio are all delivered to the mixing chamber.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to directly connect an outlet of the valve to a mixing chamber if the flow of gases through the valve is sufficient to propel the gases through a conduit and into the mixing chamber. 
	Muench fails to teach wherein the second inlet port is configured to receive ozone gas from an ozone gas source.
	However, Birks teaches gas detection by measuring ozone depletion wherein O3 (ozone) and NO (nitric oxide) are combined which reacts to create NO2 and O2.  This allows for a measurement of the depletion of O3 in order to detect a concentration of NO in the sample.  
3 as taught by Birks in order to have a reliable ratio of the two gases without the need for additional sensors.

Claim 2: Muench in view of Birks teaches the gas mixing device of claim 1.  Muench further teaches wherein the controller is configured to adjust a period of time during which the diaphragm is in a first configuration within the 3/2 way gas valve (Muench teaches wherein the valve is a clocked valve, the clocking of which specifies if the mixing ratio [0010], [0018], [0025], [0033]. Therefore, the ratio is adjusted by changing/adjusting the time period which either gas is introduced).

Claim 3: Muench in view of Birks teaches the gas mixing device of claim 2.  Muench teaches the use of a clocked 3/2 valve but fails to teach wherein the period of time during which the diaphragm is in the first configuration is between 10 msec. and 100 msec.  
	However, Muench teaches that the timing ratio of the valve determines the dilution (mixing) ratio of the two gases.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a timing for the valve such that a suitable amount of a first gas is mixed with a suitable amount of a second gas to meet the design and testing requirements and a desired ratio including a period of time which the diaphragm of the valve is in a first configuration to be between 10 msec and 100 msec.
  
Claim 4: Muench in view of Birks teaches the gas mixing device of claim 1.  Muench further teaches wherein the controller is configured to adjust a period of time during which the diaphragm is in a second configuration within the 3/2 way gas valve (Muench teaches wherein the valve is a clocked valve, the clocking of which specifies if the mixing ratio [0010], [0018], [0025], [0033]. Therefore, the ratio is adjusted by changing/adjusting the time period which either gas is introduced).

Claim 5: Muench in view of Birks teaches the gas mixing device of claim 4.  Muench teaches the use of a clocked 3/2 valve but fails to teach wherein the period of time during which the diaphragm is in the second configuration is between 10 msec. and 1000 msec.
	However, Muench teaches that the timing ratio of the valve determines the dilution (mixing) ratio of the two gases.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a timing for the valve such that a suitable amount of a first gas is mixed with a suitable amount of a second gas to meet the design and testing requirements and a desired ratio including a period of time which the diaphragm of the valve is in a first configuration to be between 10 msec and 1000 msec.

Claim 6:  Muench in view of Birks teaches the gas mixing device of claim 1.  Muench teaches wherein the first inlet port is configured to receive a sample gas from a sample gas source (the measuring gas flows to the valve 8 from the branch point 7).

Claim 7. Muench in view of Birks teaches the gas mixing device of claim 6.  Muench in view of Birks fails to teach wherein the sample gas comprises a specified composition comprising a known concentration of NO, NO2, or a combination thereof.
	However, Birks teaches the concept of calibration [0034] in lieu of the requirement of knowledge of the reaction rate between NO and O3. In order to calibrate a device, the device is operated under known conditions, i.e. known concentrations of NO and O3 in order to determine an outcome of O2 and NO2. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a sample gas of a known composition in order to calibrate the device in the event that the reaction rate and extinction coefficient is not known or to validate sensor readouts. 

Claim 8. Muench in view of Birks teaches the gas mixing device of claim 6.  Muench teaches wherein the controller is configured to control the position of the diaphragm to alternately permit the 

Claim 9: Muench teaches a gas detection instrument comprising: a gas mixing device (see Fig. 1) comprising: an electronically actuated 3/2 way gas valve (clocked 3/2 gas valve 8), a first inlet port (connecting from branch point 7 to the valve 8), a second inlet port (the second inlet of the valve 8 is connected to a diluent gas to then mix with the measurement gas from branch point 7), and an exit port (the exit port of the valve 8 connects to pump 9); a conduit in fluid communication with the exit port at a first end of the conduit (the conduit connects the exit of the valve to pump 9); a mixing chamber (mixing volume 10 is contained in a mixing chamber) in fluid communication with a second end of the conduit (the conduit from the pump 9 connects to the mixing volume 10); and a controller (control device [0022]) configured to control a position of the diaphragm within the electronically actuated 3/2 way gas valve (Muench discusses the operation of the clocked valve 8 such that a timing ratio of the value will effectively determine the dilution ratio of the measurement gas and the diluent gas. [0018]).
	Muench fails to teach wherein the 3/2 valve specifically has a diaphragm.  
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any 3/2 valve capable of connecting to and switching between two inputs which lead to a single output, as required by Muench, given that there are a finite number of identified, predictable solutions for a 3/2 valve a person having ordinary skill in the art has good reason to pursue known options within his or her technical grasp including a 3/2 valve with a diaphragm.
	Muench fails to teach the conduit directly connected to and in fluid communication with the exit port at a first end of the conduit and the mixing chamber directly connected to and in fluid communication with a second end of the conduit. 
	However, the pump connected between the valve 8 and the mixing chamber 10 is merely in position to move the gases through the conduit. [0033] After the measurement gas flow has passed the valve 8, it is fed via pump 9 arranged downstream to a mixing volume in which the two gas flows are finally mixed and then fed to the gas sensor 4.  The inclusion of a pump or fan or the like to move fluid through a conduit is within the scope of a person having ordinary skill in the art.  If the conduit is long enough or the fluid movement through the valve does not have enough momentum, then a pump can be used to ensure that the intended gases moved through the valve at a specific ratio are all delivered to the mixing chamber.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to directly connect an outlet of the valve to a mixing chamber if the flow of gases through the valve is sufficient to propel the gases through a conduit and into the mixing chamber.	
	Muench fails to teach an ozone gas source in fluid communication with the second inlet port of the 3/2 way gas valve.
	However, Birks teaches gas detection by measuring ozone depletion wherein O3 (ozone) and NO (nitric oxide) are combined which reacts to create NO2 and O2.  This allows for a measurement of the depletion of O3 in order to detect a concentration of NO in the sample.  Therefore, both O3 and NO are introduced into the mixing chamber/test chamber 1.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method including a clocked valve as taught by Muench to mix NO and O3 as taught by Birks in order to have a reliable ratio of the two gases without the need for additional sensors. 
	Muench in view of Birks fails to teach an NO2 sensor in fluid communication with the mixing chamber.
	However, Birks teaches the premise of mixing the NO and O3 in order to convert to NO2 and O2, [0033]-[0034].  Therefore, a person having ordinary skill in the art would understand that the resultant detection of gas(es) including NO, O3, NO2 and O2 will indicate that reaction has taken place.  Birks detects a resultant concentration of O3 to determine a concentration of NO in the sample [0035].  If there is remaining O3 then there was a greater concentration of O3 than NO; if there is no detectable O3 or NO, then the ratio of NO can be determined by the known amount of O3 introduced.  Additionally, detecting the product of reaction NO2 and an overall concertation thereof can indicate how much NO was present to react and cause a resultant concentration of NO2. These are all obvious variants of one another to detect 3 concentration and volume introduced and the reaction rate and extinction coefficient, that sensing any of the relevant parameters (NO, O3, NO2, O2) will provide information on the reaction which has taken place including concentration of NO.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have a NO2 sensor in fluid communication with the mixing chamber of Muench in view of Birks in order to determine a concentration of NO in the original gas sample.

Claim 10: Muench in view of Birks teaches the instrument of claim 9, wherein the controller is configured to adjust a period of time during which the diaphragm is in a first configuration within the 3/2 way gas valve (Muench teaches wherein the valve is a clocked valve, the clocking of which specifies if the mixing ratio [0010], [0018], [0025], [0033].  Therefore, the ratio is adjusted by changing/adjusting the time period which either gas is introduced).

Claim 11: Muench in view of Birks teaches the device of claim 10.  Muench teaches the use of a clocked 3/2 valve but fails to teach wherein the period of time during which the diaphragm is in the first configuration is between 10 msec. and 100 msec.  
	However, Muench teaches that the timing ratio of the valve determines the dilution (mixing) ratio of the two gases.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a timing for the valve such that a suitable amount of a first gas is mixed with a suitable amount of a second gas to meet the design and testing requirements and a desired ratio including a period of time which the diaphragm of the valve is in a first configuration to be between 10 msec and 100 msec.

Claim 12: Muench in view of Birks teaches the gas mixing device of claim 9.  Muench further teaches wherein the controller is configured to adjust a period of time during which the diaphragm is in a second configuration within the 3/2 way gas valve (Muench teaches wherein the valve is a clocked valve, 

Claim 13: Muench in view of Birks teaches the gas mixing device of claim 12.  Muench teaches the use of a clocked 3/2 valve but fails to teach wherein the period of time during which the diaphragm is in the second configuration is between 10 msec. and 1000 msec.
	However, Muench teaches that the timing ratio of the valve determines the dilution (mixing) ratio of the two gases.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a timing for the valve such that a suitable amount of a first gas is mixed with a suitable amount of a second gas to meet the design and testing requirements and a desired ratio including a period of time which the diaphragm of the valve is in a first configuration to be between 10 msec and 1000 msec.

Claim 14:  Muench in view of Birks teaches the device of claim 9.  Muench fails to teach wherein the controller is configured to adjust a period of time during which the diaphragm is in a first configuration or a period of time during which the diaphragm is in a second configuration based at least in part on a NO2 concentration detected by the NO2 sensor.
	However, Birks discusses the knowledge of the chemical reaction which takes place to convert NO and O3 to NO2 and O2.  If the amount of NO2 detected is a maximum possible amount based on the amount of O3 introduced, then a person having ordinary skill in the art may add more O3 in order to determine if the sample gas has more NO2 to potentially convert and therefore a greater concentration. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to adjust a ratio of the two gases by adjusting a clock cycle in order to have the most complete reaction between the NO and O3 and have the most accurate determination of NO in the original sample. 

Claim 15: Muench in view of Birks teaches the device of claim 9.  Muench teaches wherein the first inlet port is configured to receive a sample gas from a sample gas source (the measuring gas flows to the valve 8 from the branch point 7).

Claim 16: Muench in view of Birks teaches the device of claim 15.  Muench in view of Birks fails to teach wherein the sample gas comprises a specified composition comprising a known concentration of NO, NO2, or a combination thereof.
	However, Birks teaches the concept of calibration [0034] in lieu of the requirement of knowledge of the reaction rate between NO and O3. In order to calibrate a device, the device is operated under known conditions, i.e. known concentrations of NO and O3 in order to determine an outcome of O2 and NO2. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a sample gas of a known composition in order to calibrate the device in the event that the reaction rate and extinction coefficient is not known or to validate sensor readouts. 

Claim 17: Muench in view of Birks teaches the device of claim 15.  Muench teaches wherein the controller is configured to control the position of the diaphragm to alternately permit the ozone gas and the sample gas to enter the conduit (The valve 8 is a clocked valve which can be switched to determine a ratio of the measurement gas to the diluent gas.  Therefore, the valve must alternate from allowing the measurement gas to allowing the diluent gas and so forth when adding gas(es) to the missing volume and performing tests.)

Claim 18:  Muench teaches a method of measuring a concentration of a target gas in a sample gas, the method comprising: controlling, by a controller, an electrically actuated 3/2 way gas valve (clocked 3/2 valve 8) to assume a first configuration; controlling, by the controller, the diaphragm within the electrically actuated 3/2 way gas valve to assume a second configuration; causing, by the controller, the diaphragm to alternately assume the first configuration and the second configuration within the electrically actuated 3/2 way gas valve (The valve 8 is a clocked valve which can be switched to 
	Muench fails to teach wherein the 3/2 valve specifically has a diaphragm.  
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any 3/2 valve capable of connecting to and switching between two inputs which lead to a single output, as required by Muench, given that there are a finite number of identified, predictable solutions for a 3/2 valve a person having ordinary skill in the art has good reason to pursue known options within his or her technical grasp including a 3/2 valve with a diaphragm. 
	Muench fails to teach the conduit directly connected to and in fluid communication with an exit port of the 3/2 way gas valve when the diaphragm assumes the first configuration and wherein a second end of the conduit is directly connect to and in fluid communication with the mixing chamber. 
	However, the pump 9 connected between the valve 8 and the mixing chamber 10 is merely in position to move the gases through the conduit. [0033] After the measurement gas flow has passed the valve 8, it is fed via pump 9 arranged downstream to a mixing volume in which the two gas flows are finally mixed and then fed to the gas sensor 4.  The inclusion of a pump or fan or the like to move fluid through a conduit is within the scope of a person having ordinary skill in the art.  If the conduit is long 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to directly connect an outlet of the valve to a mixing chamber if the flow of gases through the valve is sufficient to propel the gases through a conduit and into the mixing chamber.	
	Muench fails to teach wherein the second inlet port is configured to receive ozone gas from an ozone gas source and the sensor is configured to detect NO2. 
	However, Birks teaches gas detection by measuring ozone depletion wherein O3 (ozone) and NO (nitric oxide) are combined which reacts to create NO2 and O2.  This allows for a measurement of the depletion of O3 in order to detect a concentration of NO in the sample.   Birks teaches the premise of mixing the NO and O3 in order to convert to NO2 and O2, [0033]-[0034].  Therefore, a person having ordinary skill in the art would understand that the resultant detection of gas(es) including NO, O3, NO2 and O2 will indicate that reaction has taken place.  Birks detects a resultant concentration of O3 to determine a concentration of NO in the sample [0035].  If there is remaining O3 then there was a greater concentration of O3 than NO; if there is no detectable O3 or NO, then the ratio of NO can be determined by the known amount of O3 introduced.  Additionally, detecting the product of reaction NO2 and an overall concertation thereof can indicate how much NO was present to react and cause a resultant concentration of NO2. These are all obvious variants of one another to detect the result of a well-known chemical reaction.  It would have been obvious to a person having ordinary skill in the art, given a known O3 concentration and volume introduced and the reaction rate and extinction coefficient, that sensing any of the relevant parameters (NO, O3, NO2, O2) will provide information on the reaction which has taken place including concentration of NO.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method including a clocked valve as taught by Muench to mix NO and O3 as taught by Birks in order to have a reliable ratio of the two gases without the need for additional sensors. It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have a NO2 sensor in fluid communication with the mixing 

Claim 19: Muench in view of Birks teaches the method of claim 18, previous.  Muench in view of Birks fails to teach wherein directing a bolus of a sample gas comprises directing a bolus of a sample gas comprising a known amount of NO, NO2, or combination thereof.
	However, Birks teaches the concept of calibration [0034] in lieu of the requirement of knowledge of the reaction rate between NO and O3. In order to calibrate a device, the device is operated under known conditions, i.e. known concentrations of NO and O3 in order to determine an outcome of O2 and NO2. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a sample gas of a known composition in order to calibrate the device in the event that the reaction rate and extinction coefficient is not known or to validate sensor readouts. 

Claim 20: Muench in view of Birks teaches the method of claim 19, previous.  Muench in view of Birks fails to teach calibrating the NO2 detector using the sample gas.
	However, Birks teaches the concept of calibration [0034] in lieu of the requirement of knowledge of the reaction rate between NO and O3. In order to calibrate a device, the device is operated under known conditions, i.e. known concentrations of NO and O3 in order to determine an outcome of O2 and NO2. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a sample gas of a known composition in order to calibrate the device in the event that the reaction rate and extinction coefficient is not known or to validate sensor readouts.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/2/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861